533 Pa. 97 (1993)
619 A.2d 1063
NATIONAL SOLID WASTES MANAGEMENT ASSOCIATION
v.
Robert P. CASEY, Governor of the Commonwealth of Pennsylvania, and Commonwealth of Pennsylvania, Department of Environmental Resources, Appellants.
Supreme Court of Pennsylvania.
Argued January 28, 1993.
Decided February 17, 1993.
Amy L. Putnam, Keith Welks, Harrisburg, for Governor, Com. of Pa. and Dept. of Environmental Resources.
William J. Winning, Robert E.J. Curran, Media, for National Solid Wastes Management Ass'n.
Before LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order affirmed.
NIX, C.J., did not participate in the consideration or decision of this case.